Citation Nr: 1527751	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a hernia or residuals of a hernia.

2.  Entitlement to service connection for depression, to include as secondary to service-connected nephrolithiasis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a July 2011 Travel Board hearing.  A transcript of this hearing is of record.

In November 2012, the Board, in pertinent part, remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the record, in a March 2013 rating decision, the Veteran was granted service connection for nephrolithiasis, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2014).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through March 2013, which have been considered by the RO in the March 2013 supplemental statement of the case.

The issue of entitlement to service connection for depression, to include as secondary to service-connected nephrolithiasis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that the Veteran has a current diagnosis for a hernia or any residuals of a hernia.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a hernia or residuals of a hernia have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied in a February 2009 letter.

The Board concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of the claimed hernia or residuals of a hernia.  The Board finds that as there is no evidence of a current disability, an examination is not required here, even under the low threshold of McLendon.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran asserts that during his active duty service, he lifted a heavy Doppler radar antenna, by himself, to install it onto a B-52 bomber.  He said that as a result, he strained his testicle and developed an inguinal hernia.  He said that he received treatment at an U.S. Air Force base hospital for the hernia.  After his discharge, the Veteran asserts that he continued to experience occasional residual pain from the hernia which he treated himself with over-the-counter pain medication.  See July 2011 Board hearing transcript.  

The Veteran's service treatment records document that in September 1964, the Veteran sought treatment for acute onset pain in the right inguinal area.  The September 1964 treatment record notes that the Veteran had no known trauma, but that he lifted 30 to 40-pound radar units at his job.  No genitourinary or gastrointestinal symptoms were reported.  Upon objective evaluation, the treating physician found tenderness to palpation in the right inguinal area and pain with tension in the right testicle area, but no orchitis.  The treating physician noted that he was unable to evaluate for a hernia due to tenderness.  

Subsequent service treatment records in October 1964 document that the Veteran returned for follow-up over approximately three weeks.  The Veteran's pain in the right inguinal area had improved.  He had a swollen and tender right testicle without epidermal or cord tenderness.  Upon objective evaluation, the treating physician found no hernia.  The treatment records reflect diagnoses for urethritis and orchitis.  The Veteran was treated with a scrotal support, pain medication (Darvon), and antibiotics (Gantrisin and Tetracycline).  No further treatment for pain or swelling in the inguinal area was documented.  

At a July 1966 separation examination, the Veteran had normal clinical evaluation results.  The Veteran did not report any residual problems related to his previous complaints of pain and swelling in the right inguinal area.  See July 1966 report of medical history.  

The record includes VA treatment records from March 1991 to March 2013 where the Veteran had sought treatment for a variety of medical problems, including chronic kidney stones and abdominal pain.  The VA treatment records show that the Veteran complained of pain in the groin area, but there was no treatment or diagnosis for a hernia or residuals of a hernia.  

An August 1991 VA treatment record documents that the Veteran reported left flank pain with radiation to his left groin.  The diagnosis was rule out nephrolithiasis.  An August 2008 VA treatment record noted that the Veteran had a history of nephrolithiasis and that he presented with left loin pain not associated with nausea or vomiting.  No other diagnosis was made.  

A June 2012 VA treatment record reflects a complaint for continued left groin discomfort.  In July 2012, the Veteran continued to complain of left-sided groin pain with some low abdominal pain following urinary bladder and urinary tract surgical procedures.  The Veteran was diagnosed with prostatic calculi, a benign enlarged prostate, and right ureteral bloody efflux.  See July 2012 VA treatment records.  Subsequent treatment records do not reflect any further complaints of pain in the groin area.  

The Veteran did not submit any other evidence in support of his claim.

Based on a careful review of all of the evidence, the Board finds that the evidence weighs against finding in favor of the Veteran's claim for service connection for a hernia or residuals of a hernia.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the Veteran filed his original claim for service connection in February 2009 and the evidence does not indicate a diagnosis of a hernia or any residuals of a hernia at any time.  Notably, the record includes over twenty years of post-service treatment records for various medical problems, including kidney and prostate problems, where an objective evaluation of the Veteran's abdominal and groin area was performed.  Indeed, despite the Veteran's complaints of loin or groin pain, the Veteran's VA treating physicians never diagnosed him with a hernia or any residuals of a hernia.  

Despite the Veteran's lay assertions that he had a hernia or occasional residual pain from a hernia since he was discharged, the objective medical evidence does not support such assertions.  Although the Veteran is competent to describe the onset and continuity of his groin pain, the Veteran does not have the requisite specialized knowledge or training to diagnosis a hernia or any residuals of a hernia.  See Layno v. Brown, 6 Vet. App. at 470.  Therefore, the Veteran's lay testimony as to whether he has such a diagnosis is not probative.  

In sum, the preponderance of the evidence shows that the Veteran does not have a current diagnosis for a hernia or any residuals of a hernia.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a hernia or residuals of a hernia must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a hernia or residuals of a hernia is denied.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his current depression was caused by his service-connected nephrolithiasis.  See July 2011 Board hearing transcript.  

A review of the Veteran's VA treatment records reflect that he had complained of symptoms of depression, fatigue and insomnia and had been prescribed medication for depression and sleep problems.  The records do not show any regular treatment or diagnosis of depression by a mental health professional.  

At a November 2012 VA examination, the Veteran was examined for his kidney disability.  Following an objective evaluation, the VA examiner, who is not a mental health professional, opined that the Veteran's kidney disability caused the Veteran "to experience secondary anxiety and depression."  

The Veteran was not afforded a VA psychiatric examination for his claimed depression.  As the Veteran contends that he developed mental health symptoms due to his service-connected nephrolithiasis, his medical records shows that he has received medication for depression, and the record includes an opinion which suggests a relationship between his depression and his service-connected disability, the Board finds that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, the VA examiner should determine whether the Veteran has a current mental health diagnosis and, if so, whether such diagnosis is related to his service-connected nephrolithiasis.  

Notably, in the March 2013 supplemental statement of the case, the RO stated that additional development was required on the service connection claim for depression in light of the November 2012 VA opinion.  However, no such development has as yet been taken.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding mental health treatment records that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After completing the above development, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of his claimed depression.  The claims file, including a copy of this REMAND, must be made available to the examiner for review.  The examiner shall review the claims file and medical records in conjunction with the evidence of record.  All indicated tests and studies should be performed.  

The examiner shall identify whether the Veteran currently has a mental health diagnosis.  For any and all relevant diagnoses, the examiner shall provide a medical opinion addressing the following:

Is it at least as likely as not (50 percent probability or more) that any diagnosed mental health disorder is proximately due to, caused by, or aggravated (chronically or permanently worsened beyond the natural progression) by the Veteran's service-connected nephrolithiasis?  Why or why or not?

In providing the above opinion, the examiner should consider and address the November 2012 VA opinion referred to above.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in this context means any increase in severity of the nonservice-connected disease or injury that is proximately due to or the result of the service-connected disease or injury, and not due to the natural progress of the nonservice connected-disease. 

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed disabilities.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


